Title: To Benjamin Franklin from Ralph Izard, 20 January 1779
From: Izard, Ralph
To: Franklin, Benjamin


Sir
Paris 20th. Jany. 1779
You promised in the presence of your Colleagues Mr. Lee, & Mr. Adams to send me a copy of the Letter which you wrote as an answer to mine of the 2d. instant, & to which those Gentlemen did not think proper to sign their names. This promise was made eight days ago, & I call upon you to fulfil it. If you will at the same time favour me with all your reasons, in writing, for disobeying the Resolution of Congress of 7th. May 1778, I should be obliged to you. I have the honour to be Sir Your most obt. hble Servt.
Ra.. Izard.—
Honble B.. Franklin Esq.
 
Addressed: To / The Honble Benjn. Franklin Esqr. / Commissioner from the United / States of America / at Passy.—
